 Case: 5:18-cr-00122-KKC Doc #: 54 Filed: 03/05/21 Page: 1 of 2 - Page ID#: 167




                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF KENTUCKY
                                CENTRAL DIVISION
                                   LEXINGTON

UNITED STATES OF AMERICA,                                CRIMINAL NO. 5:18-122-KKC

       Plaintiff,


V.                                                          OPINION AND ORDER


ROBERT LEE MARSHALL,

       Defendant.




                                           *** *** ***

     Defendant Robert Lee Marshall has filed a second motion for compassionate release pursuant

to 18 U.S.C. § 3582(c)(1)(A) (DE 50). The Court denied the prior motion finding that he had not

set forth any circumstances that the Court could find extraordinary and compelling. The Court

further determined that, even assuming such circumstances existed, the Court did not find his

release appropriate at this time considering the factors set forth in 18 U.S.C. § 3553(a). In this

second motion, Marshall asserts that he has asthma and bronchitis and that he is obese. The

Court recognizes that the COVID-19 pandemic has presented difficult problems for prison

populations. The Court further recognizes that the conditions that Marshall asserts he has are

serious conditions. Nevertheless, the Court has no basis for finding that the conditions are so

extraordinary and compelling that they warrant his release at this time.
 Case: 5:18-cr-00122-KKC Doc #: 54 Filed: 03/05/21 Page: 2 of 2 - Page ID#: 168




   Further, the Court continues to find that release is not appropriate after considering the

§ 3553(a) factors. Thus, for the reasons stated in this opinion, in the Court’s opinion denying

Marshall’s prior motion for compassionate release, and at sentencing, the Court HEREBY

ORDERS that Marshall’s second motion for compassionate release (DE 50) is DENIED.

   Dated March 05, 2021




                                              2
